Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/739849, filed on 01/10/2020. Claims 1-23 are still pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14, 16-18, 20, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent No. 7,001,131 to O’Keeffe (henceforth referred to as O’Keeffe).
Regarding claims 1-14, and 16, O’Keeffe discloses a forklift (i.e. Fig. 5(a), ref. 1) comprising a vehicle frame (i.e. Fig. 5(a), ref. 6), wherein at least one load rest platform (i.e. Fig. 5(a), ref. 15) is movably arranged on said vehicle frame (i.e. Fig. 4(a)-5(a)), wherein said at least one load rest platform is movable between a storage position (i.e. Fig. 4(a)) in which no load can be deposited on said at least one load rest platform and a working position (i.e. Fig. 5(a)) in which a load can be deposited on said at least one load rest platform, wherein said at least one load rest platform is aligned essentially horizontally when moving to said working position, characterized in that said at least one load rest platform is movably arranged on an upper 
Wherein said at least one load rest platform is aligned essentially horizontally when moved to said storage position (i.e. Fig. 5(a)). 
Wherein said at least one load rest platform moves along an arc when moved between said storage position and said working position (i.e. Fig. 4(a) – Fig. 5(a)).   
Wherein said at least one load rest platform remains aligned essentially horizontally when moved between said storage position and said working position (i.e. Fig. 4(a)-Fig. 5(a): from storage to working position, the load rest platform becomes essentially horizontal). 
Wherein said arc has an apex in a vertical direction (i.e. Fig. 4(a), apex of arc is at the top end of ref. 15 in the in the upright position), wherein said at least one load rest platform is arranged below said apex in a vertical direction when moved to said working position (i.e. Fig. 5(a), ref. 15 is now at a vertically lower position than in the upright position shown in Fig. 4(a)).
 Wherein said at least one load rest platform is also arranged below said apex in a vertical direction when moved to said storage position (i.e. Fig. 4(a), all of ref. 15 is still vertically below the apex point, which is at the top end of ref. 15 in the upright position).
Wherein said vehicle frame comprises at least one longitudinal beam (i.e. can be seen in Fig. 3(a)-3(c), ref. 6) with an upper surface and at least one side face, wherein said ate least one load rest platform is movably arranged on said upper surface of said at least one longitudinal beam via said articulating joint (i.e. Fig. 3(a)-3(c), ref. 17), wherein said articulating joint 
Wherein said articulating joint connects said at least one load rest platform with said at least one side face of said at least one longitudinal beam in an end region of said at least one longitudinal beam (i.e. Fig. 2, ref. 15 is connected to horizontal end regions of ref. 6, or alternatively, Fig. 3(a)-3(c) shows ref. 17 at a left end region of ref. 6).
Wherein said articulating joint is mounted or connected to said at least one side face of said at least one longitudinal beam via a mounting plate (i.e. Fig. 4(b), not referenced but mounting plate containing ref. 18 is shown).
Wherein said at least one load rest platform is aligned essentially parallel to and/or substantially resting on said vehicle frame when moved to said storage position (i.e. in this case, Fig. 3(a), ref. 15 is substantially resting on ref. 6 since it is mounted to ref. 6).
Wherein a front wheel (i.e. Fig. 1(b), ref. 7) of said forklift is arranged in an end region of said at least one longitudinal beam, wherein a connecting area (i.e. Fig. 3(b), ref. 25, 27) of said articulating joint on said at least one side face of said at least one longitudinal beam is in the region of said front wheel.
Wherein said articulating join comprises at least one joint lever (i.e. Fig. 3(c), ref. 16), wherein said at least one joint lever is pivotally arranged at said least one side face of said at least one longitudinal beam around a first pivot axis (i.e. Fig. 3(c), ref. 17) and said at least one joint lever is pivotally arranged at least at least one load rest platform around a second pivot axis (i.e. Fig. 3(c), ref. 21). 

Wherein said at least one load rest platform comprises a projecting flange (i.e. Fig. 3(c), ref. 20), wherein said at least one joint lever is pivotally arranged on said projecting flange.
Wherein said vehicle frame comprises a first longitudinal beam (i.e. Fig. 2, lower ref. 6) with a first upper surface and a first side face (i.e. Fig. 2, below lower ref. 15), and a second longitudinal beam (i.e. Fig. 2, upper ref. 6) with a second upper surface and second side face (i.e. Fig. 2, below upper ref. 15), wherein said forklift comprises a first load rest platform (i.e. Fig. 2, lower ref. 15) which is movably arranged on said first upper surface of said first longitudinal beam via a first articulating joint, wherein said first articulating joint connects said first load rest platform with said first side face of said first longitudinal beam (i.e. Fig. 5(a)), wherein said forklift comprises a second load rest platform (i.e. Fig. 2, upper ref. 15) which is movably arranged on said second upper surface of said second longitudinal beam via a second articulating joint , wherein said second articulating joint connects said second load rest platform with said second side face of said second longitudinal beam (i.e. not shown but implied a mirror image of Fig. 5(a) on the other side of forklift). 
Regarding claims 17-18, 20, and 22-23, O’Keeffe discloses the forklift (i.e. Fig. 5(a), ref. 1) with a vehicle frame (i.e. Fig. 5(a), ref. 6), wherein at least one load rest platform (i.e. Fig. 5(a), ref. 15) is movably arranged on said vehicle frame (i.e. Fig. 4(a)-5(a)), wherein said at least one load rest platform is movable between a storage position (i.e. Fig. 4(a)) in which no load can be deposited on said at least one load rest platform and a working position (i.e. Fig. 5(a)) in which a load can be deposited on said at least one load rest platform, wherein said at least one load 
Wherein said stop device is formed by said at least one load rest platform (i.e. Fig. 3(b) and 3(c), ref. 20 is part of ref. 15). 
Wherein said stop device is formed by said at least one load rest platform (i.e. Fig. 3(b) and 3(c), ref. 20 is part of ref. 15) and in the working position and/or the storage position of said at least one load rest platform the stop device abuts against said stop surface of said at least one joint lever (i.e. Fig. 3(a) and/or Fig. 3(b)).
Wherein said at least one load rest platform is aligned essentially parallel to and/or substantially resting on said vehicle frame when moved to said storage position (i.e. in this case, Fig. 3(a), ref. 15 is substantially resting on ref. 6 since it is mounted to ref. 6).
Wherein said forklift is a truck-mounted forklift (i.e. Fig. 1(a)).  

Allowable Subject Matter
Claims 15, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

US Patent No. 7,632,054 to McGrane et al teaches a fork lift with a side load support;
CN 111689436 to Li teaches a fork lift with an essentially horizontal platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654